DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/22 has been entered.
The claims dated 2/1/22 are entered. Claims 1, 5, 10, and 14 are amended. Claims 4 and 13 are cancelled. Claims 1-3, 5-12, and 14-20 are pending and addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 3, 7-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 2018/0266770) in view of Kuczek (US 2017/0146305) and Arafat (US 2017/0089643).

Regarding claim 1, Wagner teaches a heat exchanger comprising; a core (Fig. 4; 140) a first manifold (from 440 until 140; Fig. 4) comprising: a primary fluid channel extending between a fluid port (440) and a first branched region (the part where 460 all join together; Fig. 4); a plurality of secondary fluid channels (460) fluidly connected to the primary fluid channel at the first branched region (Fig. 4); and a first overlap region of the plurality of secondary fluid channels downstream of the first branched region (see Fig. 4 where 460 and 465 overlap with each other) and connected to the core at a first transition region (where 460 and 140 abut; Fig. 4); and a second manifold (from 445 until 140) comprising; a secondary fluid channel extending between a fluid port (445) and a first branched region (the part where 465 all join together; Fig. 4); a plurality of secondary fluid channels (465) fluidly connected to the primary fluid channel at the first branched region (Fig. 4); and a first overlap region of the plurality of secondary fluid channels downstream of the branched region (see Fig. 4 where 460 and 465 overlap with each other) and connected to the core at a first transition region (where 465 and 140 abut; Fig. 4); wherein the plurality of secondary fluid channels of the first and second manifolds are interleaved at the first overlap region (see region 150; Fig. 4) such that a first layer (460) is connected to a first layer within the core (see Fig. 5; 480) and a second layer (465) is connected to a second layer within the core (Fig. 5; 470) and the first and second flow layers within the core are parallel to each other (Figs. 4 and 5).
Wagner does not teach that the secondary fluid channels of at least one of the manifolds are curved in the overlap region.

It would have been obvious to one of ordinary skill to form the device of Wagner with the curved secondary fluid channels, as taught by Kuczek, in order to reduce pressure drop and eddy formation in these regions.
Wagner does not teach that each of the plurality of secondary fluid channels is tubular between branched and transition regions such that each of the plurality of secondary fluid channels is fully separated from adjacent ones and individually connected to a corresponding channel in the core.
Arafat teaches that it is known to form branching manifolds with primary (48) and secondary (50) fluid channels connected to a core (at connections 44) such that each of the secondary fluid channels is tubular (Fig. 3) between the first branched region (where it meets 48) and the first transition region (at 44) such that each secondary fluid channel is fully separated from adjacent ones and individually connected to a corresponding channel (at 44) in the core (see Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the secondary channels of Wagner with the individualized tubular nature taught by Arafat in order to ensure even flow distribution to each channel in the core.

Wagner further teaches that: third and fourth flow layers within the core with the odd layers sandwiched between even layers and vice-versa (see Fig. 5), per claim 2; each of the flow layers in the core is formed of an equal number of channels (see Fig. 5), per claim 3; the first manifold receives or discharges a first fluid (Fig. 4; see the chart 520) and the second manifold receives or discharges a second fluid (Fig. 4), per claim 7; the first and second fluids are arranged in counter-flow (see Fig. 4), per 

Regarding claim 10, Wagner teaches a heat exchanger (see Fig. 5) comprising: 
oppositely positioned cold inlet (440 through 460; Fig. 4) and outlet (435 through 415; Fig. 4) manifolds;
oppositely positioned hot inlet (410 through 430; Fig. 4) and outlet (465 through 445; Fig. 4) manifolds;
a core comprising: a plurality of cold flow layers (480) extending between a cold inlet manifold (440 through 460; Fig. 4) and a cold outlet manifold (435 through 415; Fig. 4); and a plurality of hot flow layers (470) extending between a hot inlet manifold (410 through 430; Fig. 4) and a hot outlet manifold (465 through 445; Fig. 4); wherein the plurality of hot and cold flow layers are interleaved (Fig. 5) to form alternating hot and cold flow layers of the core;
each manifold comprises (using the manifold 440 through 460 of Fig. 4 as an example) a primary fluid channel extending between a fluid port (440) and a first branched region (the part where 460 all join together; Fig. 4); a plurality of secondary fluid channels (460) fluidly connected to the primary fluid channel at the first branched region (Fig. 4); and a first overlap region of the plurality of secondary fluid channels downstream of the first branched region (see Fig. 4 where 460 and 465 overlap with each other) and connected to the core at a first transition region (where 460 and 140 abut; Fig. 4).
Wagner does not teach that at least one of the manifolds forms a curved path extending to the core.
Kuczek teaches manifolds (308-316c) connected to a core (306) and forming curved paths (Fig. 3).

Wagner does not teach that each of the plurality of secondary fluid channels is tubular between branched and transition regions such that each of the plurality of secondary fluid channels is fully separated from adjacent ones and individually connected to a corresponding channel in the core.
Arafat teaches that it is known to form branching manifolds with primary (48) and secondary (50) fluid channels connected to a core (at connections 44) such that each of the secondary fluid channels is tubular (Fig. 3) between the first branched region (where it meets 48) and the first transition region (at 44) such that each secondary fluid channel is fully separated from adjacent ones and individually connected to a corresponding channel (at 44) in the core (see Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the secondary channels of Wagner with the individualized tubular nature taught by Arafat in order to ensure even flow distribution to each channel in the core.


Wagner further teaches that: the alternating hot and cold flow layers of the core are parallel (see Figs. 4-5) and the core is a three-dimensional honeycomb structure (Fig. 5; Para. [0027]), per claim 11; the inlet and outlet manifolds have a branched geometry (see Fig. 4), per claim 12; the hot and cold inlet manifolds are formed on opposite sides of the core (Fig. 4), per claim 15; the hot and cold inlet manifolds receive first and second fluids respectively (see Fig. 4, the chart 520), per claim 16; the first and second fluids are arranged in counter-flow (see Fig. 4), per claim 17; each of the hot and cold flow layers of the core is fluidly connected to corresponding secondary fluid channels of the hot and cold manifolds at the transition regions (see Fig. 4), per claim 18; each of the hot and cold flow layers of the .

Claims 5-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Kuczek, Arafat, and Veilleux (US 2018/0017331).
Wagner further teaches: that the first transition region defines a perpendicular plane through the plurality of secondary fluid channels (Figs. 4-5), that the channels are tubular between the branched regions and the transition regions (Fig. 4), that the core is a three-dimensional honeycomb structure (Para. [0027]), and that the secondary fluid channels must have the same cross-sectional shape as the core flow paths at the transition region (otherwise they would leak), but teaches the use of square shaped flow paths not hexagons.
Veilleux teaches that it is old and well-known in the art to form the flow paths of a two-fluid heat exchanger core of hexagonally shaped flow paths.
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Wagner with the hexagonal shape, as taught by Veilleux, as hexagonal shaping will provide greater structural stiffness across multiple planes of force than the square structure of Wagner.

Response to Arguments
Applicant's arguments filed 2/1/22 have been fully considered but they are not persuasive.
The applicant’s arguments are entirely directed to the newly entered limitations in the independent claims. As these limitations have been addressed fully for the first time on the record and with prior art different from that argued in the remarks, they will not be repeatedly addressed here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763